Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 30, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  133416(43)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  COMMUNITY RESOURCE CONSULTANTS,
  INC.,
          Plaintiff-Appellee,
                                                                    SC: 133416
  v                                                                 COA: 269726
                                                                    Ingham CC: 04-000879-CK
  PROGRESSIVE MICHIGAN INSURANCE
  COMPANY,
           Defendant-Appellant.

  ________________________________________

              On order of the Chief Justice, the motion by plaintiff-appellee for extension
  to November 9, 2007 of the time for filing its supplemental brief is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 30, 2007                   _________________________________________
                                                                               Clerk